Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being Anticipated by Mai et al. (WO 2020165648 A1).
Regarding Claim 1, Mai discloses:
an artificial epidermis structure, comprising a container having an opening portion, a gel substance [0006 & 0053] filled in the container, and a lid member (24D & 26D) having holes (24H & 26H) and disposed in the opening 
the gel substance is caused to bulge out from the holes over a front surface of the lid member when pressure acts on the lid member (Fig. 2C & Fig. 2E) [0064 & 0065], and
concave portions being hollowed are formed in a part of at least one of a front surface of the gel substance and a back surface of the lid member so that a space to which the gel substance escapes is formed between the front surface of the gel substance and the back surface of the lid member (Fig. 2C & Fig. 2E).
Regarding Claim 2, Mai discloses:
an artificial epidermis structure, comprising a plurality of artificial epidermis elements (Fig. 2E),
wherein each of the plurality of artificial epidermis elements comprises a container having an opening portion, a gel substance [0006 & 0053] filled in the container, and a lid member (24D & 26D) having holes (24H & 26H) and disposed in the opening portion of the container so as to come into contact with the gel substance (Fig. 2C & Fig. 2E);
the gel substance is caused to bulge out from the holes over a front surface of the lid member when pressure acts on the lid member (Fig. 2C & Fig. 2E) [0064 & 0065];
concave portion being hollowed are formed in a part of at least one of a front surface of the gel substance and a back surface of the lid member so 
at least one artificial epidermis element of the plurality of artificial epidermis elements is different from the other artificial epidermis elements in terms of at least one of the hole diameter of the lid member and the volume of the space (Fig. 2C & Fig. 2E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652